Title: To Thomas Jefferson from D. Lamy, 25 December 1788
From: Lamy, D.
To: Jefferson, Thomas


Paris, 25 Dec. 1788. TJ will recall that Lamy presented, on behalf of François Bon & fils of Lyons, a power of attorney, signed by two notaries of Lyons and certified by“Mr. Basset, Lieutenant general de la Sénéchaussée de Lyon,” which TJ refused to authenticate because he did not know Mr. Basset’s signature; Lamy tried to see TJ again on the past Tuesday to reassure him about the signatures, the authenticity of which TJ seemed to doubt, and also to inquire whether there was any further action which would persuade TJ to add his signature to the document. Lamy, himself, stands ready to sign a statement that François Bon & fils are merchants of well-known probity and are incapable of committing any false action or of producing false signatures. If necessary, he will make such an affidavit before his notary. “Mes affaires etant avec les pays estrangers, je me suis trouvé plusieurs fois dans le cas de réclamer la signature des differents embassadeurs, et jamais je n’ay eprouvé de pareille difficulté. Comme vous loges tres eloigné de ches moy et que je pourrois aller plusieures fois ches vous sans avoir l’honneur de vous y trouver, j’attends de votre complaisance que vous voudres bien m’indiquer le jour et l’heure à laquelle je pourray vous voir, vous confirmer de vive voix tout ce que j’avance, et en meme  tems decider les moyens à prendre pour mettre mon correspondant en etat de reclamer la somme qui lui est due.” [In postscript: ] “Lorsque j’eus l’honneur d’aller ches vous, vos gens m’ont dit que si c’étoit pour affaire que je desirois vous parler, vous series asses bon pour me repondre. Je compte sur cette bonté et j’attendray pour me presenter ches vous que vous ayes la complaisance de me faire savoir quand je pourrai avoir l’honneur de vous y trouver.”
